DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 13, 15, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0016958 to Jung et al. (Jung) in view US 2012/0180457 to Liu et al. (Liu), in view of US 2015/0039256 to Michalske and NPL (https://www.etas.com/en/products/compact_lambda_measurement_modules-details.php).
In Reference to Claim 1
Jung, see Fig.1 and paragraph [0072]-[0081], discloses:

	An assembly (Fig.1) for determining lambda values of an exhaust gas of an internal combustion engine (10), wherein the internal combustion engine is attached to an exhaust gas treatment apparatus including at least one first catalytic converter (42) and at least one second catalytic converter (44), the assembly comprising: 
Jung does not disclose:
	a first lambda sensor (62) in a first extraction line, wherein the first extraction line is designed to extract a portion of the exhaust gas as it enters the first catalytic converter and to return the portion of the exhaust gas to the exhaust gas treatment apparatus after it passes the first lambda sensor, where the first lambda sensor and at least a portion of the first extraction line are arranged outside the exhaust gas treatment apparatus; and 
	a second lambda sensor (66) in a second extraction line, wherein the second extraction line is designed to extract a portion of the exhaust gas between the first catalytic converter and the second catalytic converter and to return the portion of the exhaust gas to the exhaust gas treatment apparatus after it passes the second lambda sensor, where the second lambda sensor and at least a portion of the second extraction line are arranged outside the exhaust gas treatment apparatus. 
Liu, Fig.13 and see paragraph [0075]-[0080], discloses:

At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include the mounting structure sensor module 210 in order to guide exhaust to the lambda sensor, combine the teachings of Liu with Jung, since this would enable the practitioner of the primary reference to practice the advantage of increasing the efficiency and accuracy of the sensor of Jung by providing an adequate level of flow rate of exhaust gas under different operating conditions, see paragraph [0006]-[0007].
Further by applying the teachings of Liu to Jung at the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to further include the sensor module into the lambda sensors in the system of Jung, combine the teachings of Liu with Jung, since this would enable the practitioner of the primary reference to practice the advantage of improving the accuracy of measurement lambda sensors (62, 66, 72).
Jung doesn’t disclose:
Wherein the first lambda sensor is embodied as a wideband sensor and the second lambda sensor is embodied as a discrete level sensor.
Michalske, see paragraph [0046], discloses:

Michalske teaches to control internal combustion engine 10 uses an exhaust gas sensor 15 desgined to be a broadband lambda sensor, and a downstream second exhaust gas sensor may be designed as a bistable/binary sensor to determine the exhaust gas composition (see NPL where Bi-stable sensors are considered to be discrete level sensors).
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have the first lambda sensor being a wideband sensor and the secondary sensor be a discrete level sensor, combine the teachings of Michalske/NPL with Jung, since this would enable the practitioner of the primary reference to practice the advantage of accurately determining the oxygen content of the exhaust gas and monitor and optimize the catalyst of Jung by providing an accurate measurement.
	

In Reference to Claim 2
Jung modified, discloses:
	At least one of the first and second extraction lines extends at least partially into the exhaust gas treatment apparatus.
	Examiner Notes: By providing the sensor module of Liu the first extraction line 782 and the second extraction line,  enters the exhaust passage as shown in Fig.13, as 
In Reference to Claim 4
Jung Modified discloses:
	A plurality of extraction openings (326) are provided on at least one of the first and second extraction lines, see Fig.7-8 of Liu.
In Reference to Claim 5 and 6
Jung Modified discloses:
	At least one of the first and second extraction lines has a plurality of line branches (324, 322, see Fig.7-8 of Liu).

In Reference to Claim 7
Jung Modified discloses:
	At least one of the first and second extraction lines has a plurality of line branches  (324, 322, see Fig.7-8 of Liu).
In Reference to Claim 8
Jung Modified discloses:

In Reference to Claim 13 and 16
Jung Modified discloses:
	A third lambda sensor (72) in a third extraction line (210), wherein the third extraction line is designed to extract a portion of the exhaust gas as it exits from the second catalytic converter (44) and to return the portion of the exhaust gas to an exhaust gas line after it passes the third lambda sensor (72) downstream of the exhaust gas treatment apparatus, and the third lambda sensor and at least a portion of the third extraction line are arranged outside the exhaust gas treatment apparatus. 
In Reference to Claim 15
Jung Modified discloses:
	At least one of the following sensors is integrated into at least one of the first and second extraction lines: temperature sensor, pressure sensor, pollutant sensor, or particle sensor, see paragraph [0077] of Liu.
In Reference to Claim 17
Jung Modified discloses:
	A motor vehicle comprising: an internal combustion engine (10) with an exhaust gas treatment apparatus (40, 50) comprising at least one first catalytic converter (42) 
In Reference to Claim 18
Jung, see Fig.1 and paragraph [0072]-[0081], discloses:
	A method for determining lambda values of an exhaust gas of an internal combustion engine (10), wherein the internal combustion engine is attached to an exhaust gas treatment apparatus comprising 
Jung does not disclose:
	at least one first catalytic converter (42) and at least one second catalytic converter (44), the method comprising the acts of: 
	a) extracting a portion of the exhaust gas as it enters the first catalytic converter;
	b) measuring a first lambda value from the exhaust gas which was extracted in act a); 
	c) returning the exhaust gas which was extracted in act a) to the exhaust gas treatment apparatus; 
	d) extracting a portion of the exhaust gas between the first catalytic converter and the second catalytic converter; 
	e) measuring a second lambda value from the exhaust gas which was extracted in act d); and 

Liu, Fig.5 and see paragraph [0075]-[0080], discloses:
	a) extracting a portion (151) of the exhaust gas as it enters the first catalytic converter;
	b) measuring a first lambda value (142)from the exhaust gas which was extracted in act a); 
	c) returning the exhaust gas which was extracted in act a) to the exhaust gas treatment apparatus (138); 
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include the mounting structure sensor module 210 in order to guide exhaust to the lambda sensor, combine the teachings of Liu with Jung, since this would enable the practitioner of the primary reference to practice the advantage of increasing the efficiency and accuracy of the sensor of Jung by providing an adequate level of flow rate of exhaust gas under different operating conditions, see paragraph [0006]-[0007].
Further regarding:
	d) extracting a portion of the exhaust gas between the first catalytic converter and the second catalytic converter; 

	f) returning the exhaust gas which was extracted in act d) to the exhaust gas treatment apparatus. 
By applying the teachings of Liu to Jung at the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to further include the sensor module into the lambda sensor 66 in the system of Jung, combine the teachings of Liu with Jung, since this would enable the practitioner of the primary reference to practice the advantage of improving the accuracy of measurement lambda sensors (62, 66, 72).
Jung doesn’t disclose:
Wherein the first lambda sensor is embodied as a wideband sensor and the second lambda sensor is embodied as a discrete level sensor.
Michalske, see paragraph [0046], discloses:
Wherein the first lambda sensor 15 is embodied as a wideband sensor and the second lambda sensor 17 is embodied as a discrete level sensor (bistable/binary sensor, which is a discrete level sensor).
Michalske teaches to control internal combustion engine 10 uses an exhaust gas sensor 15 desgined to be a broadband lambda sensor, and a downstream second exhaust gas sensor may be designed as a bistable/binary sensor to determine the exhaust gas composition (see NPL where Bi-stable sensors are considered to be discrete level sensors).

	
In Reference to Claim 19
Jung modified disclose, see paragraph [0112]-[0117] of Jung:
	The assembly uses a first lambda value (inlet lambda, first sensor 62) from the first lambda sensor for regulating a fuel/air mixture of the internal combustion engine (controller 60 control the injector 14to cause the air fuel ratio rich) and uses a deviation between the first lambda value from the first lambda sensor and a second lambda value from the second lambda sensor to compensate for a shift in a characteristic curve of the first lambda sensor (maintains the rich air/fuel ratio further for a predetermined time even though a difference between any two of the detected values of the first, second, third lambda sensors).
	

In Reference to Claim 20
Jung modified, see paragraph [0112]-[0117] of Jung:
	DCACTIVE-59172637.1g) using the first lambda value (inlet lambda, first sensor 62)  from the first lambda sensor to regulate a fuel/air mixture of the internal combustion engine; and h) .


Claims 1, 2, 7-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0016958 to Jung et al. (Jung) in view US 7,089,811 to Allmendinger et al. (Allmendinger), in view of US 2015/0039256 to Michalske and NPL (https://www.etas.com/en/products/compact_lambda_measurement_modules-details.php).
In Reference to Claim 1
Jung, see Fig.1 and paragraph [0072]-[0081], discloses:
	An assembly (Fig.1) for determining lambda values of an exhaust gas of an internal combustion engine (10), wherein the internal combustion engine is attached to an exhaust gas treatment apparatus including at least one first catalytic converter (42) and at least one second catalytic converter (44), the assembly comprising: 
Jung does not disclose:
	a first lambda sensor (62) in a first extraction line, wherein the first extraction line is designed to extract a portion of the exhaust gas as it enters the first catalytic 
	a second lambda sensor (66) in a second extraction line, wherein the second extraction line is designed to extract a portion of the exhaust gas between the first catalytic converter and the second catalytic converter and to return the portion of the exhaust gas to the exhaust gas treatment apparatus after it passes the second lambda sensor, where the second lambda sensor and at least a portion of the second extraction line are arranged outside the exhaust gas treatment apparatus. 
Allmendinger, Fig.5 and see col.6 line 46-67, col.7 line 30-57 discloses:
	a first lambda sensor (108) in a first extraction line (202), wherein the first extraction line is designed to extract a portion of the exhaust gas as it enters the first catalytic converter  and to return the portion of the exhaust gas to the exhaust gas treatment apparatus after it passes the first lambda sensor (108), where the first lambda sensor and at least a portion of the first extraction line (202) are arranged outside the exhaust gas treatment apparatus; 
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include the mounting structure sensor module 500 in order to guide exhaust to the lambda sensor, combine the teachings of Allmendinger with Jung, since this would enable the practitioner of the primary reference to practice the advantage of 
Further by applying the teachings of Allmendinger to Jung at the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to further include the sensor module into the lambda sensors in the system of Jung, combine the teachings of Allmendinger with Jung, since this would enable the practitioner of the primary reference to practice the advantage of improving the accuracy of measurement lambda sensors (62, 66, 72).
Jung doesn’t disclose:
Wherein the first lambda sensor is embodied as a wideband sensor and the second lambda sensor is embodied as a discrete level sensor.
Michalske, see paragraph [0046], discloses:
Wherein the first lambda sensor 15 is embodied as a wideband sensor and the second lambda sensor 17 is embodied as a discrete level sensor (bistable/binary sensor, which is a discrete level sensor).
Michalske teaches to control internal combustion engine 10 uses an exhaust gas sensor 15 desgined to be a broadband lambda sensor, and a downstream second exhaust gas sensor may be designed as a bistable/binary sensor to determine the exhaust gas composition (see NPL where Bi-stable sensors are considered to be discrete level sensors).
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have the first lambda sensor being a wideband sensor and the 
	
In Reference to Claim 2
Jung modified, discloses:
	At least one of the first and second extraction lines extends at least partially into the exhaust gas treatment apparatus.
	Examiner Notes: By providing the sensor module of Allmendinger the first extraction line 202 enters the exhaust passage 514 as shown in Fig.5, as such the extraction lines of Allmendinger do partially enters the exhaust gas treatment through.
In Reference to Claim 7
Jung modified, discloses:	
	The first extraction line is designed to return (206) the exhaust gas to the first catalytic converter, see Fig.5 of Allmendinger.

In Reference to Claim 8
Jung modified, discloses:	

In Reference to Claim 9
Jung modified, discloses:
	The first extraction line 206 design to return the exhaust gas to the first catalytic converter.
In Reference to Claim 10
Jung modified, discloses:	
	The first extraction line (202, 206 of Fig.5 of Allmendinger) is designed to return the exhaust gas to the first catalytic converter (42, of Jung). 
In Reference to Claim 11
Jung modified, discloses:	
	The second extraction line (202, 206 of Fig.5 of Allmendinger) is designed to return the exhaust gas to the second catalytic converter (44 of Jung). 

In Reference to Claim 12
Jung modified, discloses:	

In Reference to Claim 13, 14 and 16
Jung Modified discloses:
	A third lambda sensor (72) in a third extraction line (202, 206), wherein the third extraction line is designed to extract a portion of the exhaust gas as it exits from the second catalytic converter (44) and to return the portion of the exhaust gas to an exhaust gas line after it passes the third lambda sensor (72) downstream of the exhaust gas treatment apparatus, and the third lambda sensor and at least a portion of the third extraction line are arranged outside the exhaust gas treatment apparatus. 
In Reference to Claim 17
Jung modified, discloses:
	A motor vehicle comprising: an internal combustion engine (10) with an exhaust gas treatment apparatus (40, 50) comprising at least one first catalytic converter (42) and at least one second catalytic converter (44) connected thereto, and an assembly for determining lambda values according to claim 1.

In Reference to Claim 18
Jung, see Fig.1 and paragraph [0072]-[0081], discloses:

Jung does not disclose
	at least one first catalytic converter (42) and at least one second catalytic converter (44), the method comprising the acts of: 
	a) extracting a portion of the exhaust gas as it enters the first catalytic converter;
	b) measuring a first lambda value from the exhaust gas which was extracted in act a); 
	c) returning the exhaust gas which was extracted in act a) to the exhaust gas treatment apparatus; 
	d) extracting a portion of the exhaust gas between the first catalytic converter and the second catalytic converter; 
	e) measuring a second lambda value from the exhaust gas which was extracted in act d); and 
	f) returning the exhaust gas which was extracted in act d) to the exhaust gas treatment apparatus. 
Allmendinger, Fig.5 and see col.6 line 46-67, col.7 line 30-57 discloses:

	b) measuring a first lambda value(108) from the exhaust gas which was extracted in act a); 
	c) returning the exhaust gas which was extracted in act a) to the exhaust gas treatment apparatus (via 206); 
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include the mounting structure sensor module 500 in order to guide exhaust to the lambda sensor, combine the teachings of Allmendinger with Jung, since this would enable the practitioner of the primary reference to practice the advantage of increasing the efficiency and accuracy of the sensor of Jung.  By providing the mounting structure 500 into Jung, would increase the useful life of the sensor by protecting excess temperature.
Further regarding:
	d) extracting a portion of the exhaust gas between the first catalytic converter and the second catalytic converter; 
	e) measuring a second lambda value from the exhaust gas which was extracted in act d); and 
	f) returning the exhaust gas which was extracted in act d) to the exhaust gas treatment apparatus. 

Jung doesn’t disclose:
Wherein the first lambda sensor is embodied as a wideband sensor and the second lambda sensor is embodied as a discrete level sensor.
Michalske, see paragraph [0046], discloses:
Wherein the first lambda sensor 15 is embodied as a wideband sensor and the second lambda sensor 17 is embodied as a discrete level sensor (bistable/binary sensor, which is a discrete level sensor).
Michalske teaches to control internal combustion engine 10 uses an exhaust gas sensor 15 desgined to be a broadband lambda sensor, and a downstream second exhaust gas sensor may be designed as a bistable/binary sensor to determine the exhaust gas composition (see NPL where Bi-stable sensors are considered to be discrete level sensors).
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have the first lambda sensor being a wideband sensor and the secondary sensor be a discrete level sensor, combine the teachings of Michalske/NPL with Jung, since this would enable the practitioner of the primary reference to practice 

In Reference to Claim 19
Jung modified disclose, see paragraph [0112]-[0117] of Jung:
	The assembly uses a first lambda value (inlet lambda, first sensor 62) from the first lambda sensor for regulating a fuel/air mixture of the internal combustion engine (controller 60 control the injector 14to cause the air fuel ratio rich) and uses a deviation between the first lambda value from the first lambda sensor and a second lambda value from the second lambda sensor to compensate for a shift in a characteristic curve of the first lambda sensor (maintains the rich air/fuel ratio further for a predetermined time even though a difference between any two of the detected values of the first, second, third lambda sensors).
	

In Reference to Claim 20
Jung modified, see paragraph [0112]-[0117] of Jung:
	DCACTIVE-59172637.1g) using the first lambda value (inlet lambda, first sensor 62)  from the first lambda sensor to regulate a fuel/air mixture of the internal combustion engine; and h) using a deviation between the first lambda value from the first lambda sensor and the second lambda value from the second lambda sensor to compensate for a shift in a characteristic curve of the first lambda sensor (maintains the rich air/fuel ratio further for .

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
Applicant Argument:
	Applicants respectfully notes that the Examiner acknowledges that neither Jung nor Liu nor Allemdinger disclose a second lambda sensor.

Examiner Response:
	Applicant arguments are considered but are not persuasive, the second lambda sensor 66 is taught by the primary reference of Jung, see Fig.1 of Jung and paragraph [0076] of Jung. As such the claim rejection is maintained.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746